366 S.W.3d 655 (2012)
RESIDENTIAL & RESORT ASSOCIATES, INC., Respondent,
v.
William M. WOLFE and Chevron/Sierra Land Co., L.L.C., Appellant.
No. WD 74045.
Missouri Court of Appeals, Western District.
May 29, 2012.
James W. Gallagher, III, Jefferson City, MO, for appellant.
Jerry D. Rank, Overland Park, KS, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA, Judge and JON E. BEETEM, Special Judge.

ORDER
PER CURIAM.
William M. Wolfe and Chevron/Sierra Land Co., L.L.C., appeal the circuit court's grant of summary judgment in favor of Residential & Resort Associates, Inc. ("R & R") on R & R's breach of contract claim. For reasons explained in a memorandum provided to the parties, we find no error and affirm the summary judgment.
AFFIRMED. Rule 84.16(b).